Exhibit 10.7

 




[image_004.jpg]

 

 

U.S. Small Business Administration

 

NOTE

 

(SECURED DISASTER LOANS)

 

Date: 06.16.2020

 

Loan Amount: $150,000.00

 

Annual Interest Rate: 3.75%

 

SBA Loan # 6781797900 Application #3303511283

 

1.PROMISE TO PAY: In return for a loan, Borrower promises to pay to the order of
SBA the amount of one hundred and fifty thousand and 00/100 Dollars
($150,000.00), interest on the unpaid principal balance, and all other amounts
required by this Note.

 

2.DEFINITIONS: A) “Collateral” means any property taken as security for payment
of this Note or any guarantee of this Note. B) “Guarantor” means each person or
entity that signs a guarantee of payment of this Note. C) “Loan Documents” means
the documents related to this loan signed by Borrower, any Guarantor, or anyone
who pledges collateral.

 

3.PAYMENT TERMS: Borrower must make all payments at the place SBA designates.
Borrower may prepay this Note in part or in full at any time, without notice or
penalty. Borrower must pay principal and interest payments of $731.00 every
month beginning Twelve (12) months from the date of the Note. SBA will apply
each installment payment first to pay interest accrued to the day SBA receives
the payment and will then apply any remaining balance to reduce principal. All
remaining principal and accrued interest is due and payable Thirty (30) years
from the date of the Note.

 

4.DEFAULT: Borrower is in default under this Note if Borrower does not make a
payment when due under this Note, or if Borrower: A) Fails to comply with any
provision of this Note, the Loan Authorization and Agreement, or other Loan
Documents; B) Defaults on any other SBA loan; C) Sells or otherwise transfers,
or does not preserve or account to SBA’s satisfaction for, any of the Collateral
or its proceeds; D) Does not disclose, or anyone acting on their behalf does not
disclose, any material fact to SBA; E) Makes, or anyone acting on their behalf
makes, a materially false or misleading representation to SBA; F) Defaults on
any loan or agreement with another creditor, if SBA believes the default may
materially affect Borrower’s ability to pay this Note; G) Fails to pay any taxes
when due; H) Becomes the subject of a proceeding under any bankruptcy or
insolvency law; I) Has a receiver or liquidator appointed for any part of their
business or property; J) Makes an assignment for the benefit of creditors; K)
Has any adverse change in financial condition or business operation that SBA
believes may materially affect Borrower’s ability to pay this Note; L) Dies; M)
Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without SBA’s prior written consent; or, N) Becomes the subject of a
civil or criminal action that SBA believes may materially affect Borrower’s
ability to pay this Note.

 

5.SBA’S RIGHTS IF THERE IS A DEFAULT: Without notice or demand and without
giving up any of its rights, SBA may: A) Require immediate payment of all
amounts owing under this Note; B) Have recourse to collect all amounts owing
from any Borrower or Guarantor (if any); C) File suit and obtain judgment; D)
Take possession of any Collateral; or E) Sell, lease, or otherwise dispose of,
any Collateral at public or private sale, with or without advertisement.

 

 

 

 



 Page 1 of 3 

 

 

SBA Loan # 6781797900 Application #3303511283

 

6.SBA’S GENERAL POWERS: Without notice and without Borrower’s consent, SBA may:
A) Bid on or buy the Collateral at its sale or the sale of another lienholder,
at any price it chooses; B) Collect amounts due under this Note, enforce the
terms of this Note or any other Loan Document, and preserve or dispose of the
Collateral. Among other things, the expenses may include payments for property
taxes, prior liens, insurance, appraisals, environmental remediation costs, and
reasonable attorney’s fees and costs. If SBA incurs such expenses, it may demand
immediate reimbursement from Borrower or add the expenses to the principal
balance; C) Release anyone obligated to pay this Note; D) Compromise, release,
renew, extend or substitute any of the Collateral; and E) Take any action
necessary to protect the Collateral or collect amounts owing on this Note.

 

7.FEDERAL LAW APPLIES: When SBA is the holder, this Note will be interpreted and
enforced under federal law, including SBA regulations. SBA may use state or
local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

 

8.GENERAL PROVISIONS: A) All individuals and entities signing this Note are
jointly and severally liable. B) Borrower waives all suretyship defenses. C)
Borrower must sign all documents required at any time to comply with the Loan
Documents and to enable SBA to acquire, perfect, or maintain SBA’s liens on
Collateral. D) SBA may exercise any of its rights separately or together, as
many times and in any order it chooses. SBA may delay or forgo enforcing any of
its rights without giving up any of them. E) Borrower may not use an oral
statement of SBA to contradict or alter the written terms of this Note. F) If
any part of this Note is unenforceable, all other parts remain in effect. G) To
the extent allowed by law, Borrower waives all demands and notices in connection
with this Note, including presentment, demand, protest, and notice of dishonor.
Borrower also waives any defenses based upon any claim that SBA did not obtain
any guarantee; did not obtain, perfect, or maintain a lien upon Collateral;
impaired Collateral; or did not obtain the fair market value of Collateral at a
sale. H) SBA may sell or otherwise transfer this Note.

 

9.MISUSE OF LOAN FUNDS: Anyone who wrongfully misapplies any proceeds of the
loan will be civilly liable to SBA for one and one- half times the proceeds
disbursed, in addition to other remedies allowed by law.

 

10.BORROWER’S NAME(S) AND SIGNATURE(S): By signing below, each individual or
entity acknowledges and accepts personal obligation and full liability under the
Note as Borrower.

 

Black Ridge Oil & Gas, Inc



 

/s/ Kenneth DeCubellis                                           

Kenneth DeCubellis, Owner/Officer

 

 

 

 

 

 Page 2 of 3 

 

 



SBA Loan # 6781797900 Application #3303511283

 

SECURITY AGREEMENT

 

Read this document carefully. It grants the SBA a security interest (lien) in
all the property described in paragraph 4.

 

This document is predated. DO NOT CHANGE THE DATE ON THIS DOCUMENT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Page 3 of 3 

 